JONES, Senior Judge,
concurring in part and dissenting in part:
I agree with Judge Garn that appellant’s conviction of heroin use must be reversed but I disagree that the possession charge can be affirmed.
The agents found heroin in appellant’s sewing kit during a search of his person incident to apprehension. The apprehension in turn was based on several factors which the military judge at trial and the majority here determined amounted to probable cause. Among those factors was the response by appellant to an inquiry which was made in violation of Article 31(b). Absent appellant’s response that he had in fact been to Frankfurt and had been “partying”, I am not satisfied that probable cause existed to apprehend. I believe the observation of the pupils and the absence of an odor of alcohol flowed to a significant degree from the unwarned statement. Therefore the evidence necessary for probable cause to apprehend was presumptively tainted and the evidence of attenuation of that taint was insufficient. Under that circumstance, the evidence derived from the search incident to apprehension was also *694tainted and should not have been admitted. United States v. Atkins, 22 U.S.C.M.A. 244, 46 C.M.R. 244 (1973); United States v. Haynes, 9 U.S.C.M.A. 792, 27 C.M.R. 60 (1958). See United States v. Collier, 1 M.J. 358 (C.M.A.1976). But see United States v. George, 9 M.J. 607 (A.C.M.R.1980).